Exhibit 10.32

 

FORM OF

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

      This Agreement is made as of the _____ day of _________, ____, by and
between ______________, a Massachusetts corporation (the "Corporation"), and
_________________ ("Indemnitee").

 

      WHEREAS, it is essential to the Corporation to retain and attract as
directors the most capable persons available, and

 

      WHEREAS, it is the express policy of the Corporation to indemnify its
directors so as to provide them with the maximum possible protection permitted
by law, and

 

      WHEREAS, Indemnitee does not regard the protection that may be available
under the Corporation's insurance as adequate in the present circumstances, and
is not willing to remain as a director without adequate protection, and

 

      WHEREAS, the Corporation desires Indemnitee continue to serve as a
director of the Corporation.

 

      NOW THEREFORE, the Corporation and Indemnitee do hereby agree as follows:

 

      1.    Agreement to Serve. Indemnitee agrees to continue to serve as a
director of the Corporation for so long as he is duly elected or appointed or
until such time as he renders his resignation in writing.

 

      2.    Definitions. As used in this Agreement:

 

            (a)   The term "Corporate Status" shall mean the status of a person
who is or was a director of the Corporation or who, while a director of the
Corporation, is or was serving at the request of the Corporation, as a director,
officer, partner, trustee, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan, or other entity. A
director is considered to be serving an employee benefit plan at the
Corporation's request if his duties to the Corporation also impose duties on, or
otherwise involves services by, him to the plan or to participants in or
beneficiaries of the plan.

 

            (b)   The term "Disinterested Director" shall mean a director of the
Corporation who, at the time of a vote referred to in Paragraph 8 of this
Agreement, is not (a) a party to the Proceeding, or (b) an individual having a
familiar, financial, professional, or employment relationship with the
Indemnitee, which relationship would, in the circumstances,



<PAGE>



reasonably be expected to exert an influence on the director's judgment when
voting on the decision being made.

 

            (c)   The term "Expenses" shall include, without limitation,
attorneys' fees, retainers, court costs, transcript costs, fees of experts,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with a Proceeding.

 

            (d)   The term "Liability" shall mean the obligation to pay a
judgment, settlement, penalty, fine including an excise tax assessed with
respect to an employee benefit plan, or reasonable expenses incurred with
respect to a Proceeding.

 

            (e)   The term "Proceeding" shall mean any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, and whether formal or informal, and including the
production of documentary or testimonial evidence, whether or not pursuant to a
subpoena.

 

      3.    Indemnification

 

            (a)   The Corporation shall indemnify the Indemnitee if he was, is
or is threatened to be made a defendant or respondent in a Proceeding because of
his Corporate Status against Liability incurred in the Proceeding if (1) (i) he
conducted himself in good faith, and (ii) he reasonably believed that his
conduct was in the best interests of the Corporation or that his conduct was at
least not opposed to the best interests of the Corporation, and (iii) in the
case of any criminal proceeding, he had no reasonable cause to believe his
conduct was unlawful, or (2) he engaged in conduct for which he shall not be
liable under the articles of organization.

 

            (b)   The Indemnitee's conduct with respect to an employee benefit
plan for a purpose he reasonably believed to be in the interests of the
participants in, and the beneficiaries of, the plan is conduct that satisfies
the requirement that his conduct was at least not opposed to the best interests
of the Corporation.

 

            (c)   The termination of a proceeding by judgment, order,
settlement, or conviction, or upon a plea of nolo contendere or its equivalent,
is not, of itself, determinative that the Indemnitee did not meet the relevant
standard of conduct described in this Paragraph 3.

 

      4.    Exceptions to Right of Indemnification. Notwithstanding anything to
the contrary in this Agreement, except as set forth in Paragraphs 9 and 10, the
Corporation shall not indemnify the Indemnitee in connection with a Proceeding
(or part thereof) initiated by the Indemnitee unless the initiation thereof was
approved by the Board of Directors of the Corporation. Notwithstanding anything
to the contrary in this Agreement, the Corporation shall not indemnify the
Indemnitee to the extent Indemnitee is reimbursed from the proceeds of
insurance, and in the event the Corporation makes any indemnification payment to
the Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds
of insurance, the



<PAGE>



Indemnitee shall promptly refund such indemnification payments to the
Corporation to the extent of such insurance reimbursements.

 

      5.    Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful, on the merits or otherwise, in the defense of any Proceeding to
which he was a party because of his Corporate Status, the Indemnitee shall be
indemnified against all reasonable Expenses incurred by him on behalf in
connection therewith. Without limiting the foregoing, if any Proceeding is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Corporation, and (v) with
respect to any criminal proceeding, an adjudication that the Indemnitee had no
reasonable cause to believe his conduct was unlawful, the Indemnitee shall be
considered for the purposes hereof to have been wholly successful with respect
thereto.

 

      6.    Notification and Defense of Claim. As a condition precedent to his
right to be indemnified, the Indemnitee must notify the Corporation in writing
as soon as practicable of any Proceeding for which indemnity will or could be
sought by him and provide the Corporation with a copy of any summons, citation,
subpoena, complaint, indictment, information or other document relating to such
Proceeding with which he is served. The failure by Indemnitee to timely notify
the Corporation of any Proceeding shall not relieve the Corporation from any
liability hereunder unless, and only to the extent that, the Corporation did not
otherwise learn of such Proceeding and such failure results in forfeiture by the
Corporation of substantial defenses, rights or insurance coverage that
prejudices the Corporation's position. With respect to any Proceeding of which
the Corporation is so notified, the Corporation will be entitled to participate
therein at its own expense and/or to assume the defense thereof at its own
expense, with legal counsel reasonably acceptable to the Indemnitee. After
notice from the Corporation to the Indemnitee of its election so to assume such
defense, the Corporation shall not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with such
claim, other than as provided below in this Paragraph 6. The Indemnitee shall
have the right to employ his own counsel in connection with such claim, but the
fees and expenses of such counsel incurred after notice from the Corporation of
its assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position on any significant issue
between the Corporation and the Indemnitee in the conduct of the defense on such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases and fees and expenses
of counsel for the Indemnitee shall be at the expense of the Corporation, except
as otherwise expressly provided by this Agreement. The Corporation shall not be
entitled, without the consent of the Indemnitee, to assume the defense of any
claim brought by or in the right of the Corporation or as to which counsel for
the Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above. The Corporation shall not be required to



<PAGE>

indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Corporation shall
not settle any Proceeding in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee's written consent. Neither the
Corporation nor the Indemnitee will unreasonably withhold its or his consent to
any proposed settlement.

 

      7.    Advancement of Expenses. Any expenses incurred by the Indemnitee in
connection with any Proceeding to which the Indemnitee was or is a party or is
threatened to be a party by reason of his Corporate Status or by reason of any
action alleged to have been taken or omitted in connection therewith shall be
paid by the Corporation in advance of the final disposition of such matter;
provided, however, that the payment of such Expenses incurred by the Indemnitee
in advance of the final disposition of such matter shall be made only upon
receipt of (i) a written affirmation of the Indemnitee's good faith belief that
he has met the standard of conduct desired in Paragraph 3 of this Agreement or
that the Proceeding involves conduct for which liability has been eliminated
under refer to charter exculpation provision adopted pursuant to Section 2.02
(b)(4) of Chapter 156D and (ii) an unlimited undertaking by or on behalf of the
Indemnitee to repay all amounts so advanced in the event that it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Corporation as authorized in this Agreement. Such expenses shall be paid
immediately upon the written request of the Indemnitee to the Corporation. The
undertaking referred to in clause (ii) above shall be an unlimited general
obligation of the Indemnitee but shall not be secured and shall be accepted
without referral to the Indemnitee's financial ability to make repayment.

 

      8.    Procedure for Indemnification. In order to obtain the
indemnification pursuant to Paragraphs 3 or 5 of this Agreement, the Indemnitee
shall submit to the Corporation a written request, including in such request
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification or advancement of Expenses. Any such
indemnification shall be made promptly, and in any event within 60 days after
receipt by the Corporation of the written request of the Indemnitee, unless with
respect to requests under Paragraph 3 the Corporation determines within such
60-day period that the Indemnitee did not meet the applicable standard of
conduct set forth in Paragraph 3. Such determination, and any determination
pursuant to Section 7 that advanced Expenses must be repaid to the Corporation,
shall be made in each instance (a) if there are two or more Disinterested
Directors, by the Board of Directors by a majority vote of all the Disinterested
Directors, or by a majority of the members of a committee of two or more
Disinterested Directors appointed by vote; (b) by special legal counsel (i)
selected in the manner prescribed in clause (a), or (ii) if there are fewer than
two Disinterested Directors, selected by those members of the Board of Directors
who do not qualify as Disinterested Directors; or (c) by the shareholders of the
Corporation.

 

      9.    Right to Seek Court-Ordered Indemnification and Advance of Expenses.
Nothing contained in this Agreement shall abrogate or limit the right of the
Indemnitee to apply to a court of competent jurisdiction for indemnification or
an advance of expenses to the extent permitted by Section 8.54 of Chapter 156D
of the General Laws of the Commonwealth of



<PAGE>



Massachusetts ("Chapter 156D") or any successor provision that increases the
scope of permitted indemnification.

 

      10.    Remedies The right to indemnification and immediate advancement of
Expenses as provided by this Agreement shall be enforceable by the Indemnitee in
any court of competent jurisdiction. Unless otherwise required by law, the
burden of proving that indemnification is not appropriate shall be on the
Corporation. Neither the failure of the Corporation to have made a determination
prior to the commencement of such action that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation pursuant to Paragraph 8 that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the standard
of conduct. Indemnitee's expenses (of the type described in the definition of
"Expenses" in Paragraph 2(c)) reasonably incurred in connection with
successfully establishing his right to indemnification, in whole, or in part, in
any such Proceeding shall also be indemnified by the Corporation.

 

      11.    Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fine, penalties or amounts paid in
settlement actually and reasonably incurred by him or on his behalf, in
connection with any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify Indemnitee for the portion of such
Expenses, judgments, fines, penalties or amounts paid in settlement to which
Indemnitee is entitled.

 

      12.    Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

 

      13.    Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Articles of
Organization, the By-Laws, any agreement, any vote of stockholders or
Disinterested Directors, Chapter 156D, any other law (common or statutory), or
otherwise, both as to action in the Indemnitee's official capacity and as to
action in another capacity while holding office for the Corporation. Nothing
contained in this Agreement shall be deemed to prohibit the Corporation from
purchasing and maintaining insurance, at its expense, to protect itself or the
Indemnitee against any expense, liability or loss incurred by it or him in any
such capacity, or arising out of his status as such, whether or not the
Indemnitee would be indemnified against such expense, liability or loss under
this Agreement; provided that the Corporation shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.



<PAGE>



      14.    No Special Rights. Nothing herein shall confer upon the Indemnitee
any right to continue to serve as a director of the Corporation for any period
of time or at any particular rate of compensation.

 

      15.    Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of court of competent jurisdiction, then
the Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 

      16.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.

 

      17.    Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee.

 

      18.    Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof,

 

      19.    Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Massachusetts law or for other reasons. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof nor shall any such waiver constitute a continuing waiver.

 

      20.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

   

(a)

if to the Indemnitee, to:

         

_____________________________________

         

_____________________________________

         

_____________________________________

       

(b)

if to the Corporation, to:

         

_____________________________________

         

_____________________________________

         

_____________________________________



<PAGE>



or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

      21.    Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

      22.    Enforcement. The Corporation expressly confirms and agrees that it
has entered into this Agreement in order to induce the Indemnitee to continue to
serve as a director of the Corporation, and acknowledges that Indemnitee is
relying upon this Agreement in continuing in such capacity.

 

      IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

 



CORPORATION







By:









--------------------------------------------------------------------------------





Name:





Title:









INDEMNITEE:









By:









--------------------------------------------------------------------------------





Name:



<PAGE>